Title: From John Adams to Benjamin Rush, 3 July 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy July 3. 1812

Mrs Rush may be assured, that I have no doubt of her Friendship for me. The Familiarities and Jocularities in question have been too often experienced by me, for fifty years, for me to be ignorant of the Spirit of them. I must confess that I have received much good Advice and many wholesome Admonitions and Remonstrances in this Way: as I believe you have too. And We must both of Us confess that We have often wanted them.
What are We to think of History? What dependence can We have on Tradition? It lay as a confused Recollection in my head, that the little Flirt between Jefferson and me (the only one that ever happened during our Lives) was occasioned by a Motion for Congress to Sit on Sunday. If your Memory and mine differ in so recent a Transaction, what are We to think of the Traditions of the Roman Church! What of the Traditions of the North American Indians? The latter I believe are the least fraudulent.
You also have misremembered another Circumstance. It was not Mr Grenville, but The Earl of Hilsborough, who held the Dialogue with Mr Laurens. Hilsborough Said “it was not the Revenue, they expected to obtain from America; but you Spread too much Canvas upon the Ocean. Do you think We will let you go on with your Navigation and your Forty thousand Seamen?” But even in this last Sentence there is a variation between your Memory and mine. I think his Lordship Said “Do you think We will Suffer those New Englandmen, to go on with their Navigation and their forty thousand Seamen?” Meaning to accommodate himself to Mr Laurens’s local Views, and partial prejudices, as a Southern Man and a South Carolinian, by insinuating that the Controversy was not with his Country, but with New England: and thereby contribute Something to prevent or break the Union of The Colonies.
To correct the Sentiments, and rectify the Conduct of a Nation, it is necessary to employ a propriety and precision of intelligible Language. Why then, my Friend do you Speak of a “Democratic Ticket”? Mr Madison nor Mr Jefferson ever pretended to be Advocates for a Democratical Government. The great Body of the People who have Supported them have taken the Name of Republicans; and all the most Sound Solid and intelligent part of them would be allarmed at the prospect of a Democratical Government and offended at being called Democrats.
There is, and there will be no Change in the Minds, whatever there may be in the Conduct of those who wish for Commerce and Allyance with Great Britain and a War with France. They will not Suceed in dislodging Mr Madison; but if they Should who will they bring in? Who can Settle with G. Britain? Could Mr Jay? could Mr Clinton? could General Pinkney? could Mr King? Could Mr Randolph? Mr Quincy? or Mr Lloyd? could Mr Giles, Mr Monroe or Mr S. Smith? I know not.
Never were three Words better coined or applied, than your “bebanked, bewhiskied, and bedollared” Nation.
The Profits of our Banks to the Advantage of the few, at the loss of the many, and Such an enormous fraud and Oppression as, no Other Nation ever invented or endured. Who can compute the amount of the Sums taken out of the Pocketts of the Simple and hoarded in the Pures of the cunning, in the course of every Year. Yet where is the Remedy? The Republicans are as deep in this Absurdity and this Guilt as the Federalists.
If Rumour Speaks the Truth Boston has and will emulate Philadelphia in her Proportion of Bankruptcies: and West India and New England Rum is as plenty and as prescious as Whiskey.
I have read nothing from Congress with so much pleasure or Profit, as the motion to raise annually, a Revenue of Six millions of dollars, on four and twenty Millions of Gallons of Whiskey.
Adieu

John Adams.I long for Richards oration.
